ITEMID: 001-4689
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: I.J.L. v. THE UNITED KINGDOM
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a British national, born in 1916 and currently living in Switzerland.
He is represented before the Court by Stephenson Harwood, a firm of solicitors based in London as well as by Mr J.P. Gardner, a solicitor also based in London.
On 27 November 1997 the Secretary of State for Trade and Industry published a Report (“the Report”) prepared by Inspectors appointed by the Department of Trade and Industry under sections 432(2) and 442 of the Companies Act 1985 to investigate allegations of an unlawful share support operation at the time of the take-over by Guinness PLC of the Distillers Company PLC.
The applicant maintains that the Report refers quite extensively to him and is pejorative, containing criticisms of his honesty both in relation to the events which are the principal subject-matter of the Report and his responses to the Inspectors. The content of the Report is seriously detrimental to his reputation, all the more so in view of the intense media interest generated by it.
The applicant refers to the facts that on 11 and 16 October 1997 his lawyers submitted detailed representations to the Secretary of State urging him not to publish the Report as he had lodged an application with the European Commission on Human Rights in connection with the manner in which the Inspectors had obtained evidence from him and how that evidence was subsequently used by the prosecution at his trial. In their representations to the Secretary of State the applicant’s lawyers argued that, at the very least, publication of the Report should be deferred until the Convention institutions had adjudicated on his complaints. They requested the Secretary of State in the event of a decision to publish the Report in opposition to their representations to give them full information on the reasons for doing so.
